     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 1 of 37




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           ϵͬϭϲͬϮϬϮϭ
 Samantha Siva Kumaran, et al.,

                                  Plaintiffs,
                                                            1:20-cv-03668 (GHW) (SDA)
                   -against-
                                                            REPORT AND RECOMMENDATION
 National Futures Association, et al.

                                  Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE.

TO THE HONORABLE GREGORY H. WOODS, UNITED STATES DISTRICT JUDGE:

                                          INTRODUCTION

       Before the Court are motions by Defendants National Futures Association (“NFA”), Nicole

Wahls (“Wahls”) and Vilia Sutkus-Kiela (“Sutkus-Kiela”) (together with the NFA, the “NFA

Defendants”) and Defendant Tom Kadlec (“Kadlec”) (collectively, the “Defendants”) to dismiss

the First Amended Complaint (“FAC”) in this action pursuant to Federal Rule of Civil Procedure

12(b)(6). (NFA Defs.’ Mot. to Dismiss, ECF No. 73; Kadlec Mot. to Dismiss, ECF No. 76.) For the

reasons set forth below, I respectfully recommend that Defendants’ motions be GRANTED.

                                           BACKGROUND

       Since the FAC relates to commodities futures trading and asserts claims under the

Commodity Exchange Act (“CEA”) against the NFA, some background regarding such trading, the

CEA and the NFA is instructive.

I.     Commodities Futures Trading And The Role Of The NFA

       “A commodity futures contract is a contract to buy (or sell) a standard quantity of a

particular commodity at a specified price and time in the future.” Troyer v. Nat’l Futures Ass’n,
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 2 of 37




290 F. Supp. 3d 874, 880 (N.D. Ind. 2018) (“Troyer II”) (quoting Commodity Futures Trading

Comm’n v. Risk Cap. Trading Grp., Inc., 452 F. Supp. 2d 1229, 1235 (N.D. Ga. 2006)). “Trading

occurs in the contract, not in the commodity, and takes place on the futures exchange, a market

meticulously defined and governed by the CEA.” Prestwick Cap. Mgmt., Ltd. v. Peregrine Fin. Grp.,

Inc., 727 F.3d 646, 649 (7th Cir. 2013) (internal quotation marks omitted) (citing Chi. Mercantile

Exch. v. S.E.C., 888 F.2d 537, 542 (7th Cir. 1989)).

       “Enacted in 1936, the CEA regulates transactions unique to the futures industry and

forbids fraudulent conduct in connection with these activities.” Prestwick, 727 F.3d at 649. “The

[CEA] is a ‘remedial statute that serves the crucial purpose of protecting the innocent individual

investor—who may know little about the intricacies and complexities of the commodities

market—from being misled or deceived.’” Nguyen v. FXCM Inc., 364 F. Supp. 3d 227, 239 (S.D.N.Y.

2019) (quoting Loginovskaya v. Batratchenko, 764 F.3d 266, 270 (2d Cir. 2014)). “When futures

trading expanded in the 1970s, Congress overhauled the CEA in order to institute a more

comprehensive regulatory structure to oversee the volatile and esoteric futures trading

complex.” Prestwick, 727 F.3d at 649 (internal quotation marks and alterations omitted) (citing

Commodity Futures Trading Comm’n v. Schor, 478 U.S. 833, 836 (1986)); see also Sam Wong &

Son, Inc. v. N.Y. Mercantile Exch., 735 F.2d 653, 661 (2d Cir. 1984). “Congress contemporaneously

created the Commodity Futures Trading Commission (‘CFTC’), the regulatory agency charged

with administering the CEA and promulgating any rules necessary to implement its new

structure.” Prestwick, 727 F.3d at 650.

       “Central to the [CEA’s] regulatory scheme are its registration requirements, which have

been hailed as ‘the kingpin in this statutory machinery, giving the [CFTC] the information about



                                                  2
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 3 of 37




participants in commodity trading which it so vitally requires to carry out its other statutory

functions of monitoring and enforcing the [CEA].’” Ping He (Hai Nam) Co. Ltd. v. NonFerrous

Metals (U.S.A.) Inc., 22 F. Supp. 2d 94, 102-03 (S.D.N.Y. 1998), opinion vacated in part on other

grounds on reconsideration, 187 F.R.D. 121 (S.D.N.Y. 1999) (quoting CFTC v. British American

Commodity Options Corp., 560 F.2d 135, 139-40 (2d Cir. 1977)). “The registration requirements

ensure that persons dealing in commodities meet certain minimum financial and fitness

requirements, and enable the CFTC to monitor the trading activities of market members.” Id.

        The NFA is a private corporation registered as a futures association under the CEA and

functions as a self-regulatory organization (“SRO”) for the futures industry under the oversight

of the CFTC. See Prestwick, 727 F.3d at 651; Troyer II, 290 F. Supp. 3d at 881; see also 7 U.S.C. §

21(j) (discussing requirements for registered futures associations). “As the sole CFTC-approved

registered futures association under the CEA since September 1981, the NFA is charged with

processing registrations for[,]” inter alia, Futures Commission Merchants (“FCMs”), 1 Commodity

Trading Advisors (“CTAs”), Introducing Brokers (“IBs”) and relevant associated persons (“APs”).

See Troyer v. Nat’l Futures Ass’n, 981 F.3d 612, 613 (7th Cir. 2020) (“Troyer IV”); see also 17 C.F.R.

§ 3.4 (CFTC regulation delegating registration duties to the NFA).

        “Subject to limited exceptions, entities and accompanying APs registered with the CFTC

in these enumerated capacities are both required to be NFA Members (or Associate Members)

and are subjected to NFA requirements.” Troyer IV, 981 F.3d at 613 (quotation marks omitted).

“The purpose of the NFA is to assure high standards of business conduct by its [m]embers and to


1
 An FCM is an individual or organization that solicits and accepts orders to buy or sell futures contracts
and accepts money from (or extends credit to) customers in connection with such orders. See In re
Amaranth Nat. Gas Commodities Litig., 730 F.3d 170, 175 (2d Cir. 2013); see also 7 U.S.C. § 1a(28).


                                                    3
      Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 4 of 37




protect the public interest.” Troyer II, 290 F. Supp. 3d at 881. “The NFA performs screening to

determine fitness to become and remain a member of the NFA, establishes and enforces certain

rules and standards, audits and investigates members, and conducts arbitration in futures

disputes.” Id. (internal citation and alterations omitted).

II.       Plaintiffs’ Factual Allegations 2

          A.     History Of NFA Action Against Vision

          Vision Financial Markets, LLC (“Vision”) became an NFA Member in 1988 and registered

as a FCM in 1990. (FAC, ECF No. 57, ¶ 88); see also NFA BASIC Database (hereinafter “BASIC”). 3)

Vision was owned by Robert Boshnack and Howard Rothman, who were registered with the NFA

as principals and APs of Vision. (See, e.g., FAC ¶ 535; see also BASIC.) John Felag was the risk

manager for Vision and was registered with the NFA as an AP of Vision. (FAC ¶¶ 94, 591; see also

BASIC.)

          On May 18, 2011, the NFA’s Business Conduct Committee (“BCC”) issued a Complaint

against Vision, 4 Rothman and another principal of Vision, alleging that they failed to supervise

five of the firm’s IBs, all of which had been the subject of NFA Complaints alleging sales practice




2
 For purposes of Defendants’ motions, the Court accepts, as it must, Plaintiffs’ allegations as true and
draws all reasonable inferences in their favor. See City of Providence v. BATS Glob. Mkts., Inc., 878 F.3d
36, 50 (2d Cir. 2017).
3
 According to the NFA website, BASIC is a free tool that NFA Members and investors can use to research
the background of derivatives industry professionals. See National Futures Association, BASIC Search,
https://www.nfa.futures.org/BasicNet/ (last visited Sept. 15, 2021); see also FAC ¶ 563 (describing NFA’s
BASIC database). The Court takes judicial notice of the information contained in the BASIC database.
4
 This was the fourth Complaint that the BCC had initiated against Vision. (See 2011 BCC Complaint. FAC
Ex. 3, ECF No. 57-3, ¶ 4 (noting three prior Complaints in 1993, 1996 and 2000 that were resolved through
settlement).)


                                                    4
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 5 of 37




abuses, in violation of NFA Compliance Rule 2-9(a). 5 (FAC ¶ 63; 2011 BCC Compl.) Vision settled

the 2011 case. (See 2013 BCC Compl., FAC, Ex. 2, ECF No. 57-2, ¶ 6 (discussing prior settlements).)

        On September 11, 2013, the BCC issued another Complaint against Vision, along with two

APs, alleging violations of NFA Rules 2-4, 2-6 and 2-9(a) related to Ace lnvestment Strategists LLC,

a CTA recommended by Vision to its customers. 6 (FAC ¶ 89; 2013 BCC Compl.) The 2013 BCC

Complaint noted that “a substantial part of Vision’s business involve[d] recommending [CTAs] to

its customers.” (2013 BCC Compl. ¶ 7.) On June 20, 2014, the NFA accepted an offer of settlement

from Vision, and the other respondents, in which Vision agreed to pay a $1.5 million fine to the

NFA; to withdraw from NFA membership within six months; and to pay approximately $2.053

million in restitution to customers. (FAC ¶¶ 62 (2d), 81 (2d) 90; 7 June 20, 2014 NFA News Release,

FAC Ex. 4, ECF No. 57-4, at 2; In re Vision Financial Markets LLC, NFA Case No. 13-BCC-018 (N.F.A.




5
 NFA Rule 2-9(a) requires each FCM Member to “diligently supervise its employees and agents in the
conduct of their commodity interest activities for or on behalf of the Member.” See NFA Rulebook, Rule
2-9(a), https://www.nfa.futures.org/rulebook/index.aspx (last visited Sept. 15, 2021) (hereinafter “NFA
Rulebook”).
6
  NFA Rule 2-4 states that “Members and Associates shall observe high standards of commercial honor
and just and equitable principles of trade in the conduct of their commodity futures business and swaps
business.” See NFA Rulebook, Rule 2-4. NFA Rule 2-6 states that “[n]o person who has been expelled or
suspended or is subject to a similar sanction by NFA in a proceeding brought pursuant to Part 3 of NFA’s
Compliance Rules that temporarily or permanently prohibits the person from NFA membership or
affiliation in any capacity with an NFA Member shall hold himself out as a Member in good standing of
NFA, or as affiliated with a Member, as the case may be, during the period the sanction is in effect” and
that no FCM, IB, or CTA Member or Associate “shall permit such a person to maintain any affiliation with
it or perform any activities for, on behalf of or in connection with its commodity interest business
regardless of whether such affiliation or activities require registration or NFA Membership during the
period the sanction is in effect unless authorized by the Business Conduct Committee, Hearing Committee
or the Appeals Committee.” See NFA Rulebook, Rule 2-6.
7
 Paragraph numbers 60 through 90 are used twice in the FAC. The Court cites to the second of each
numbered paragraph as FAC ¶ X (2d), with “X” denoting the paragraph number.


                                                   5
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 6 of 37




June 20, 2014) (hereinafter “June 2014 NFA Decision”). 8 Vision further agreed that, in the event

that it was to reapply for NFA membership, the 2013 BCC Complaint and resulting decision could

be used by NFA as the sole basis for denying its application. (See June 2014 NFA Decision at 3.)

          The NFA’s news release regarding the settlement noted that Vision’s owners, Boshnack

and Rothman, were not named in the 2013 BCC Complaint and had announced their intention to

start a new FCM called High Ridge Futures LLC (“High Ridge”). 9 (June 20, 2014 NFA News Release.)

The news release stated that, if High Ridge applied for membership, the NFA would conduct a

thorough fitness examination and, if High Ridge became registered, the NFA would ensure that

any customer who inquired about High Ridge through the BASIC system would be provided with

information about all of Vision’s disciplinary actions. (See id.; see also FAC ¶ 556.) Plaintiffs allege

that between June 20, 2014 and on or around August 15, 2014, the NFA determined that

Boshnack, Rothman and the so-called “Vision Risk Group,” 10 were not qualified to register as

FCMs and “permanently denied” registration of Boshnack, Rothman, Felag or any of their new

alter-ego entities [i.e., High Ridge] to act or participate as an [FCM].” (FAC ¶ 90 (2d); see also FAC

¶ 105.)




8
 The June 2014 NFA Decision is available in BASIC. Although Plaintiffs do not attach a copy of the NFA’s
decision accepting Vision’s offer of settlement, they frequently refer to the settlement in the FAC (see,
e.g., FAC ¶¶ 17, 25, 81 (2d)) and, thus I consider the NFA’s decision to be incorporated by reference. See
N.Y. Pet Welfare Ass’n, Inc. v. City of N.Y., 850 F.3d 79, 86 (2d Cir. 2017) (“We consider the facts alleged in
the complaint, documents attached to it or incorporated by reference, and matters subject to judicial
notice.”).
9
 According to Plaintiffs, High Ridge is owned and controlled by High Ridge Holding Corporation, of which
Vision became a subsidiary. (FAC ¶¶ 69 (2d), 82 (2d), 98, 101.)
10
  Plaintiffs do not define Vision Risk Group, but they appear to be referring to the individuals who had
performed risk management functions at Vision, including Felag, the former Vision risk manager. (See,
e.g., FAC ¶ 94.)


                                                      6
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 7 of 37




       B.      Agreements Between High Ridge And ADMIS And The Alleged Scheme

       Plaintiffs allege that the network of more than one hundred IBs that had worked with

Vision lacked adequate creditworthiness or financial capital to clear their commodities futures

trades independently and, following Vision’s agreement to withdraw its NFA membership, were

looking for a new FCM. (FAC ¶¶ 109-11.) On August 28, 2014, ADM Investor Services, Inc.

(“ADMIS”), 11 an FCM registered with the NFA, entered into a Guarantee & Fee Agreement (“G&F

Agreement”) with High Ridge, Boshnack and Rothman, in which ADMIS agreed to accept a “bulk

transfer” of customers and IBs who formerly cleared through Vision, including those IBs that had

been guaranteed by Vision (the “Vision IBs”). 12 (FAC ¶¶ 106, 148; G&F Agreement, ECF No. 58-1,

§ 2.1(c).) However, Plaintiffs allege that ADMIS would not guarantee all the former Vision IBs

because they lacked sufficient lines of credit. (FAC ¶¶ 114-19.) As a result, Plaintiffs allege that

Boshnack and Rothman agreed to provide personal guarantees and credit for certain Vision IBs.

(FAC ¶¶ 120, 123, 148-49.) In return, Plaintiffs allege that ADMIS would collect “trailing fees and

commission[s]” from customers who subsequently opened accounts with ADMIS through those

IBs, without the customers’ knowledge or consent, and provide those fees to Boshnack and

Rothman. (FAC ¶¶ 130-36, 367.) The G&F Agreement also contemplated that High Ridge would

register as an IB and enter an IB Agreement with ADMIS, such that ADMIS would provide FCM




11
  Kadlec, the President of ADMIS, signed the G&F agreement on its behalf. (See G&F Agreement, ECF 58-
1.)
12
  IBs that are parties to binding guarantee agreements, in which an FCM guarantees the performance by
the IB of the IB’s obligations under the CEA, are not required independently to meet net capital
requirements. See Prestwick, 727 F.3d at 651. Thus, “a guarantee agreement is an alternative means for
an IB to satisfy the CFTC’s standards of financial responsibility.” Id. (internal quotation marks and
alterations omitted).


                                                  7
        Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 8 of 37




services to High Ridge customers in exchange for a share of income. (See G&F Agreement § 2.4(a),

(b).)

          In September 2014, ADMIS announced the agreement to acquire Vision’s network of

customers and IBs, pending regulatory approval. (FAC ¶ 238; see also FAC Ex. 10, ECF No. 57-10.)

However, before the registration of High Ridge, Boshnack, Felag and Rothman as IBs was

finalized, Plaintiffs allege that Boshnack sought to renegotiate High Ridge’s role regarding risk

management, which was not addressed by the G&F Agreement, to give Boshnack and his team

the ability to monitor the accounts they had agreed to guarantee. (FAC ¶¶ 250-56.) Plaintiffs

contend that Boshnack, and others in the Vision Risk Group, were prohibited from performing

any services as an FCM and thus their risk management services were unnecessary. (FAC ¶ 258.)

However, in an effort to cement the deal and avoid losing the anticipated business from the

Vision IBs, Plaintiffs allege that Kadlec, on behalf of ADMIS, entered into an oral risk services

agreement with Rothman, Boshnack and Felag, on behalf of High Ridge, wherein High Ridge

would become a risk services provider to ADMIS in exchange for access to ADMIS’s CTA customer

accounts, including transactions records and trading strategies. (FAC ¶¶ 145, 223, 260, 263, 350.)

Plaintiffs allege that the G&F Agreement and the oral risk services agreement were part of a

scheme to allow Vision/High Ridge to continue to operate as an FCM under the cover of ADMIS,

while at the same time accessing information from ADMIS’s CTA customers. (See, e.g., FAC ¶¶ 90

(2d), 91-98, 261-62, 392.) On October 17, 2014, High Ridge became an NFA member and

registered IB. (FAC ¶ 241; see also BASIC.) Shortly thereafter, Boshnack, Felag and Rothman each

registered as IBs and APs with High Ridge. (FAC ¶¶ 240-42, 361; see also BASIC.) Plaintiffs further

allege that the NFA was aware of these agreements and concomitant violations of NFA Rules and



                                                8
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 9 of 37




applicable laws, but failed to act to prevent the Vision IBs from exiting the market and to preserve

a significant stream of revenue. (FAC ¶ 264.)

       C.      Plaintiffs’ Account With ADMIS

       In or around December 2016, Julie Villa, an unregistered broker, called Kumaran about

opening a futures account and referred her to Villa’s former employer, Trey Lazzara, a former

Vision IB. (FAC ¶¶ 580, 582.) Kumaran spoke with Lazzara on December 16, 2016 and told him

about her background and plans to “form various hedge funds for competitive trading in

commodities futures options strategies.” (FAC ¶ 581.) Lazzara referred Kumaran to ADMIS

without, according to Plaintiffs, disclosing any connection between ADMIS and Vision or High

Ridge and without providing proper disclosures regarding ADMIS’s fees or risk management

procedures. (FAC ¶¶ 582-86.) Further, Plaintiffs allege that nothing in the NFA’s BASIC database

showed that Lazzara or ADMIS were associated with High Ridge and/or Vision. (FAC ¶¶ 564, 572.)

       In January 2017, Plaintiffs opened an account with ADMIS. 13 (FAC ¶¶ 456, 540.) Shortly

thereafter, Plaintiffs allege that they were charged unauthorized fees and began to notice errors

in risk services, including margin errors. (FAC ¶¶ 588-90.) Nevertheless, Plaintiffs allege that the

CTA account posted competitive returns as of April 24, 2017. (FAC ¶ 596.) On or around May 2,

2017, Plaintiffs allege that additional unauthorized fees were deducted from their options

account to “thwart the performance of Kumaran as a CTA” and resulted in depleting their profits.

(FAC ¶ 599.) Plaintiffs also allege that margin errors resulted in a “significant drawdown” on their

account. (FAC ¶ 600.) On or around May 25, 2017, Plaintiffs allege that High Ridge, acting through



13
  Plaintiffs allege that Kumaran “open[ed] some of the account documentation in NRCM’s name and
other’s [sic] in Kumaran’s individual name.” (FAC ¶ 587.)


                                                 9
    Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 10 of 37




ADMIS, took actions to close their account and, on June 25, 2017, Plaintiffs closed the account.

(FAC ¶¶ 600, 603.) In August 2017, Plaintiffs allege that they discovered the unauthorized fees

and payments and, on or around September 20, 2017, discovered that unauthorized access to

their account had been given to “Vision owners and affiliates.” (FAC ¶¶ 606-08.)

       D.      Plaintiffs’ Complaints To The NFA And The NFA Arbitration

       In September 2017, Kumaran communicated with an NFA compliance officer, Funda

Agkok, seeking information about NFA rules relating to the dissemination of her CTA account

information, but received no response. (FAC ¶¶ 613-19, 623.) On or around October 17, 2017,

unbeknownst to Plaintiffs, the NFA began a general audit of Lazzara conducted by Defendant

Wahls, who had worked as a compliance officer for the NFA since 2011, and Defendant Sutkus-

Kiela, a Senior Compliance Officer and Manager. (FAC ¶¶ 37, 39, 421.) On or around October 19,

2017, Kumaran communicated with two other NFA compliance officers, Tom Paschen and Jay

Bond, but again received no response or request for additional information from the NFA. (FAC

¶¶ 623-27.) Plaintiffs allege that the audit of Lazzara, which continued until in or around February

2018, failed to investigate their alleged violations and instead willfully failed to enforce NFA Rules

and compliance laws to allow the alleged fraudulent scheme to continue. (FAC ¶¶ 629-54.)

       On March 6, 2018, Kumaran filed a Notice of Intent to arbitrate with the “NFA arbitration

department.” (FAC ¶ 707.) Around the same time, on or around March 13, 2018, the NFA, with

Kadlec on the NFA membership committee, approved the registration of Vision Investment

Advisors (“VIA”)—a new CTA owned/operated by Rothman and Boshnack. (FAC ¶ 667; see also

BASIC.) Plaintiffs allege that VIA unlawfully acquired their trade secrets and used information




                                                 10
    Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 11 of 37




obtained from Plaintiffs’ account with ADMIS to unfairly compete with them. (See, e.g., FAC ¶¶

676-78.)

       On or around March 15, 2018, Kumaran again contacted the NFA regarding alleged

compliance violations. (FAC ¶ 682.) Kumaran spoke to NFA compliance staff members Sebastian

Waliczek and Muhammad Afzal, but without providing any explanation, Afzal told Kumaran that

her case had been closed. (FAC ¶¶ 683, 685.) Afzal later told Plaintiffs that the NFA did not

investigate compliance complaints, except through the NFA’s arbitration procedures, which

required payment of a fee. (See FAC ¶ 695, 697, 704.) On June 8, 2018, Plaintiffs filed their

arbitration Complaint alleging multiple violations of the CEA related to “the scheme by ADMIS,

Vision and numerous Vision IB[s], to defraud customers and CTA[s].” (FAC ¶ 708.) Between

January 15, 2019 and February 9, 2019, Wahls and the NFA conducted another general audit of

High Ridge, Boshnack, Rothman, Felag and their affiliates, but according to Plaintiffs did not take

any action. (FAC ¶¶ 469, 471.)

                                     PROCEDURAL HISTORY

       Plaintiffs commenced this action on May 11, 2020. (Compl., ECF No. 1.) On July 2, 2020,

the Court dismissed the case, sua sponte, for failure to state a claim. (Order of Dismissal, ECF No.

13.) On July 20, 2020, Plaintiff Kumaran filed a motion for reconsideration. (Mot. for Recons., ECF

No. 17.) On October 6, 2020, this Court entered a Report and Recommendation recommending

that District Judge Woods grant the motion for reconsideration in part to grant Plaintiff Kumaran,

and Plaintiff NRCM if it appeared through counsel, leave to amend their CEA § 22(b) claim, claims

for injunctive relief and state law claims. Kumaran v. Nat’l Futures Ass’n, No. 20-CV-03668 (GHW)

(SDA), 2020 WL 6264457 (S.D.N.Y. Oct. 6, 2020). I recommended denying Plaintiffs’ motion with



                                                11
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 12 of 37




respect to their other claims. See id. at *4. On October 23, 2020, Judge Woods adopted the

Report and Recommendation. See Kumaran v. Nat’l Futures Association, No. 20-CV-03668 (GHW)

(SDA), 2020 WL 6264001 (S.D.N.Y. Oct. 23, 2020).

        On January 15, 2021, Plaintiffs filed the FAC and on March 15, 2021, Defendants filed the

motions that are now before the Court. On June 30, 2021, Plaintiffs filed three separate

memoranda in opposition and, on July 20, 2021, filed “corrected” versions of these

memoranda. 14 (See Pls.’ CEA Opp. Mem., ECF No. 106; Pls.’ Kadlec Opp. Mem., ECF No. 107; Pls.’

State Law Opp. Mem., ECF No. 108.) On August 13, 2021, Defendants filed their reply

memoranda. (NFA Defs.’ Reply Mem., ECF No. 109; Kadlec Reply Mem., ECF No. 110.)

                                         LEGAL STANDARDS

        To survive a motion to dismiss for failure to state a claim upon which relief can be granted

under Rule 12(b)(6), a complaint must “contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim is facially plausible if the

complaint contains factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Nguyen v. FXCM Inc., 364 F. Supp. 3d 227,

239 (S.D.N.Y. 2019). The Court “must accept as true all of the factual allegations contained in the

complaint[,]” but “[t]hreadbare recitals of the elements of a cause of action, supported by mere




14
  The Court cites to the corrected versions of Plaintiffs’ memoranda. The Court notes that, in accordance
with the Court’s Individual Practices, Plaintiffs were entitled to file at most two memoranda (one in
opposition to each motion) not to exceed 25 pages in length. Even though Plaintiffs failed to comply with
these requirements, because Plaintiff Kumaran is proceeding pro se and because I recommend that the
Defendants’ motions be granted, the Court has considered Plaintiffs’ arguments in each of the
memoranda.


                                                   12
    Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 13 of 37




conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation omitted); see also Nguyen

364 F. Supp. 3d at 239 (“The Court need not accept as true, ‘legal conclusions, deductions, or

opinions couched as factual allegations.’”) (quoting In re NYSE Specialists Sec. Litig., 503 F.3d 89,

95 (2d Cir. 2007)). Where, as here, a plaintiff is proceeding pro se, the Court must “construe [her]

complaint liberally and interpret it to raise the strongest arguments that it suggests.” Chavis v.

Chappius, 618 F.3d 162, 170 (2d Cir. 2010).

       Claims of fraud also must satisfy the Federal Rule of Civil Procedure’s heightened pleading

standard under Rule 9(b). See Reich v. Lopez, 38 F. Supp. 3d 436, 445-46 (S.D.N.Y. 2014) (applying

Rule 9(b)’s heightened pleading standard to “all claims of fraud—including those under RICO[.]”).

To meet this standard, “the complaint must: (1) specify the statements that the plaintiff contends

were fraudulent, (2) identify the speaker, (3) state where and when the statements were made,

and (4) explain why the statements were fraudulent.” Id. (internal quotation marks and citations

omitted). “Rule 9(b) also dictates that while the circumstances of the fraud must be pleaded with

particularity, intent, knowledge, and other conditions of a person’s mind may be alleged

generally.” Id. (internal quotation marks omitted).




                                                 13
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 14 of 37




                                               DISCUSSION

        Plaintiffs assert claims against the NFA Defendants pursuant to CEA § 22(b), 7 U.S.C. §

25, 15 and against Kadlec, in his capacity as CEO of ADMIS. 16 (FAC ¶¶ 773-806, 971-93.) The NFA

Defendants, in addition to arguing that the FAC fails to comply with Federal Rules of Civil

Procedure 8 and 9(b), argue that Plaintiffs’ CEA claims are untimely and fail to state a claim, and

that Plaintiffs’ state law claims should be dismissed because the NFA Defendants have immunity;

the claims are preempted by the CEA; and fail to state a claim for relief. (See NFA Defs.’ Mem. at

12-20.) Defendant Kadlec argues that he is immune from all non-CEA claims and, in any event,

the claims against him should be dismissed for failure to comply with Federal Rules of Civil

Procedure 8 and 9(b) and failure to state a claim. (See Kadlec Mem. at 6-15.)

I.      Plaintiffs’ CEA Claims Should Be Dismissed

        A.      Plaintiffs’ CEA Claims Are Time-Barred 17

        A claim pursuant to the CEA must be brought “not later than two years after the date the

cause of action arises.” 7 U.S.C. § 25(c). Defendants argue that Plaintiffs’ CEA claims are time-

barred because they discovered their alleged injuries no later than September 2017, more than




15
  The CEA is codified at 7 U.S.C. § 1, et seq. “As such, the sections of the CEA do not always correspond
numerically to the U.S. Code sections. . . . Section 22 of the CEA corresponds with Section 25 of the Code.”
Holladay v. CME Grp., No. 11-CV-08226, 2012 WL 5845621, at *4 n.2 (N.D. Ill. Nov. 16, 2012). Section 22(b)
pertains to claims against registered entities and their officers, directors, governors, committee members
and employees. See 7 U.S.C. § 25(b).
16
  In his memorandum, Kadlec clarifies that he is the President of ADMIS, not the CEO as Plaintiffs allege.
(See Kadlec Mem. at 2 n.3.) In any event, the distinction is not relevant for purposes of the instant
motions.
17
   “At the motion to dismiss stage, dismissal of a complaint on the grounds that the statute of limitations
has expired is appropriate only if the complaint clearly shows the claim is out of time.” S.T.A. Parking Corp.
v. Gen. Star Indem. Co., No. 19-CV-04250 (GHW), 2019 WL 7115307, at *2 (S.D.N.Y. Dec. 23, 2019).


                                                     14
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 15 of 37




two years before commencing this action. 18 (NFA Defs.’ Mem. at 12; Kadlec Mem. at 9.) Plaintiffs

do not dispute that they uncovered the alleged scheme on or around September 29, 2017 (see

FAC ¶ 29), but argue that their claims against the NFA Defendants did not begin to accrue until

February 26, 2019, when they learned about the NFA’s participation in the scheme. (Pls.’ CEA

Opp. Mem. at 40-41; see also FAC ¶ 472). Plaintiffs allege that it was the NFA’s failure to act

following the NFA’s January 2019 audit that alerted them to the NFA’s knowledge and

involvement in the alleged scheme. (FAC ¶¶ 470-72.) In the alternative, Plaintiffs attempt to

invoke the doctrine of equitable estoppel based on fraudulent concealment or apply a six-year

statute of limitations to claims sounding in fraud. (Pls.’ CEA Opp. Mem. at 41-44.)

        The Second Circuit has held that a CEA claim accrues when a plaintiff discovers her “CEA

injury.” Levy v. BASF Metals Ltd., 917 F.3d 106, 108 (2d Cir. 2019). “The relevant inquiry . . . is not

whether [the plaintiff] had discovered the identity of the defendants or whether she had

discovered the manipulation scheme she alleges in her complaint . . . [r]ather, the question is

when [the plaintiff] discovered her CEA injury—that is, a loss that was the result of a CEA

violation.” Id. at 108-09 (citing 7 U.S.C. § 25(a)(1) (providing a cause of action for someone who

suffers “actual damages” “caused by” a CEA violation)). 19 “A plaintiff does not need to know that



18
   Although Defendants raise this argument only with respect to Counts 1 and 2, the statute of limitations
is the same for all of Plaintiffs’ CEA claims.
19
  Plaintiffs argue that the statute of limitations does not accrue until discovery of the injury and the injurer
(see Pls.’ CEA Opp. Mem. at 40-41 (emphasis in original)), but the cases they rely upon do not support this
point. In Koch v. Christie’s Int’l PLC, 699 F.3d 141, 150 (2d Cir. 2012), the Second Circuit discussed the
accrual rule in the context of RICO claims and cited a Seventh Circuit case that included the language
quoted by Plaintiffs, but did not adopt such a rule. Compare Koch, 699 F.3d at 150 (“It remains the law in
this Circuit that a RICO claim accrues upon the discovery of the injury alone.”) with Jay E. Hayden Found.
v. First Neighbor Bank, N.A., 610 F.3d 382, 387 (7th Cir. 2010) (“But RICO requires discovery only of the
injury and the injurer.”). Moreover, in Levy, which postdates Koch, the Second Circuit was clear that



                                                      15
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 16 of 37




his injury is actionable to trigger the statute of limitations – the focus is on the discovery of the

harm itself, not the discovery of the elements that make up a claim.” Id. at 109 (quoting Cancer

Foundation, Inc. v. Cerberus Capital Management, L.P., 559 F.3d 671, 674 (7th Cir. 2009)).

        As discussed further below, under CEA § 22, the NFA Defendants only can be liable for

“actual damages sustained by a person that engaged in any transaction specified in [7 U.S.C. §

25(a)] to the extent of such person’s actual losses that resulted from such transaction . . . .” 7

U.S.C. § 25(b)(2). Accordingly, Plaintiffs’ CEA injury is limited to losses resulting from qualifying

transactions associated with their ADMIS account. Any such losses were known to Plaintiffs by

the time they closed their account on or around June 25, 2017 or, at the latest, on or about

August 20, 2017 when Plaintiffs allege that “Kumaran through reconciliation and audit, detected

that cash balances in the account ending balances did not tie out, and that unauthorized fees and

payments had been made to deplete its CTA performance[.]” (FAC ¶ 606; see also FAC ¶¶ 601,

605.) Plaintiffs did not file this action until May 11, 2020, almost two years and nine months after

the latest accrual date. 20




accrual does not depend on “whether [the plaintiff] had discovered the identity of the defendants[.]” Levy,
917 F.3d at 108.
20
   There is no merit to Plaintiffs’ argument that a six-year statute of limitations should apply to Plaintiffs’
CEA claims. The case relied upon by Plaintiffs, Fustok v. Conticommodity Servs., Inc., 618 F. Supp. 1076,
1079 (S.D.N.Y. 1985), applied a state-law limitations period because the CEA claims accrued prior to the
1983 amendment to the CEA, in which Congress created an express private right of action with a two-year
limitations period. See id.; see also 7 U.S.C. § 25(c); U.S. Commodity Futures Trading Comm’n v. Fin.
Robotics, Inc., No. CIV. A. H-11-2446, 2013 WL 3280038, at *4 n.1 (S.D. Tex. June 27, 2013) (discussing
1983 CEA amendment).


                                                      16
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 17 of 37




        As for Plaintiffs’ equitable tolling argument, even if Court were to find that this was one

of the “rare and exceptional circumstance[s]” where the doctrine of equitable estoppel applied, 21

see Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000), it would not save Plaintiffs’ claims because

they admit that they became aware of the alleged fraudulent scheme in September 2017 and,

thus, were aware of the alleged violations during the limitations period. (FAC ¶¶ 609-10; see also

FAC Ex. 12, ECF No. 57-12 (email from Lazzara stating that “Relationship of High Ridge and ADMIS

[had] been approved by NFA[.]”). Thus, their claims still would have accrued by September 2019,

well before the date they commenced this action.

        For these reasons, I find that Plaintiffs’ CEA § 22 claims are time-barred and recommend

that they be dismissed on that basis. In addition, as set forth below, I recommend, as a second,

independent ground, that Plaintiffs’ CEA § 22 claims be dismissed for failure to state a claim.

        B.      Plaintiffs Fail To State A CEA Claim Against The NFA Defendants 22

        “CEA § 22 enumerates the only circumstances under which a private litigant may assert a

private right of action for violations of the CEA.” Klein & Co. Futures v. Bd. of Trade of City of New

York, 464 F.3d 255, 259 (2d Cir. 2006). Section 22(b) applies to, inter alia, claims against registered



21
   “The doctrine of equitable tolling is applied in the court’s discretion ‘as a matter of fairness’ when a
plaintiff has been prevented from exercising her rights.” Behrens v. JPMorgan Chase Bank N.A., No. 16-
CV-05508 (VSB), 2019 WL 1437019, at *6 (S.D.N.Y. Mar. 31, 2019) (quoting Smith, 208 F.3d at 17). “In
order for equitable tolling to be available on the basis of fraudulent concealment, a plaintiff must prove
that (1) the defendant concealed the existence of the unlawful conduct, (2) the plaintiff remained ignorant
of the violation until sometime within the statute of limitations, and (3) this continuing ignorance was not
the result of a lack of diligence.” Id. In addition, “[a] claim of fraudulent concealment must be pleaded
with particularity, in accordance with the heightened pleading standards of Rule 9(b).” Id.
22
  Plaintiffs only were given leave to replead claims against the NFA Defendants based on CEA § 22. See
Kumaran, 2020 WL 6264001, at *1. Accordingly, to the extent Plaintiffs attempt to assert claims under
other sections of the CEA (see, e.g., FAC ¶¶ 364, 366, 404, 568-69, 679 (alleging violations of 7 U.S.C. § 13
and 7 U.S.C. § 6)), the Court does not consider them.


                                                     17
       Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 18 of 37




futures associations such as the NFA and their officers, directors and employees. See 7 U.S.C. §

25(b). Section 22(b) of the CEA provides, in relevant part:

          A registered futures association that fails to enforce any bylaw or rule that is
          required under [7 U.S.C. § 21] 23 or in enforcing any such bylaw or rule violates this
          chapter or any Commission rule, regulation, or order shall be liable for actual
          damages sustained by a person that engaged in any transaction specified in
          subsection (a) of this section to the extent of such person’s actual losses that
          resulted from such transaction and were caused by such failure to enforce or
          enforcement of such bylaw or rule.

7 U.S.C. § 25(b)(2). It also provides in relevant part:

          A person seeking to enforce liability under this section must establish that the . . .
          registered futures association, officer, director, governor, committee member, or
          employee acted in bad faith in failing to take action or in taking such action as was
          taken, and that such failure or action caused the loss.

Id. § 25(b)(4).

          Plaintiffs assert that the NFA Defendants violated the CEA by failing to enforce various

non-discretionary and discretionary rules, regulations and laws (Counts 1 and 2) and failing to

enforce fair and equitable arbitration procedures (Count 13). (FAC ¶¶ 773-806, 971-93.)

          To state a claim under the CEA for failure to enforce, Plaintiffs must establish: (1) that the

NFA Defendants failed to enforce a Bylaw or Rule that [they were] required to enforce; (2) that

Plaintiffs suffered “actual losses[;]” (3) that the losses were caused by such failure to enforce;

and (4) the NFA Defendants acted in bad faith in failing to take action. See In re Chicago Bd.

Options Exch. Volatility Index Manipulation Antitrust Litig., 435 F. Supp. 3d 845, 867 (N.D. Ill.

2020) (citing 7 U.S.C. §§ 25(b)(1)(A), 25(b)(4)). The NFA Defendants argue that Plaintiffs have not

adequately alleged any of these elements. (NFA Defs.’ Mem. at 12-20.)




23
     7 U.S.C. § 21 corresponds to CEA § 17.


                                                   18
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 19 of 37




        The FAC, which spans more than one thousand paragraphs over almost 200 pages,

includes allegations that the NFA failed to enforce a laundry list of NFA Rules and Bylaws, as well

as other laws and regulations. (See, e.g., FAC ¶¶ 27, 33, 295 711, 777, 792, 795, 977, 982.)

Liberally construing the FAC, the Court can reasonably discern three broad categories of rules

that Plaintiffs allege were required by 7 U.S.C. § 21 and that the NFA failed to enforce: (1) NFA

Bylaw 301(a)-(e) regarding NFA membership (which implements the requirements of 7 U.S.C.

§ 21(b)(3)); (2) NFA Compliance Rules 2-2, 2-3, 2-4 and 2-14 regarding fraud, sharing in profits,

the “just and equitable principles of trade,” and compliance jurisdiction and (3) rules pertaining

to arbitration procedures required under 7 U.S.C. § 21(b)(10). 24 (See, e.g., FAC ¶¶ 64, 295, 362,

395, 464, 711, 777, 792.) The Court considers each of these categories in turn.

               1.        NFA Bylaw 301

        First, Plaintiffs contend that the NFA failed to enforce Bylaw 301(a)-(e) by allowing

individuals and entities that had been associated with Vision, including High Ridge, Boshnack,

Rothman and Felag, to register as IBs and/or APs without performing the required diligence and

conducting thorough fitness examinations to ensure that they would not pose a threat to

customers. (See, e.g., FAC ¶¶ 24, 26, 64 (2d), 65 (2d), 66 (2d), 69 (2d), 71 (2d), 89, 102, 113, 291,



24
  To the extent Plaintiffs cite to other rules or regulations, the Court finds that Plaintiffs do not adequately
allege that those rules are required under 7 U.S.C. § 21, as is necessary to state a claim under CEA § 22.
See Troyer v. Nat’l Futures Ass’n, No. 16-CV-00146 (SLC), 2017 WL 2971962, at *10 (N.D. Ind. July 12, 2017)
(“Troyer I”) (“where a bylaw or rule is not required by § 21, there is no private right of action under
§ 25(b)(2)”). For example, Plaintiffs cite to NFA compliance Rules 2-26 and 2-29, but those rules were not
adopted until 1985, after the CFTC approved the NFA’s application and, thus, could not have been
required for the NFA to become a registered futures association. Cf. Nicholas v. Saul Stone & Co., LLC, No.
97-CV-00860, 1998 WL 34111036, at *18 (D.N.J. June 30, 1998) (NFA Rule 2-8(e) adopted after NFA
became registered futures association not required under CEA § 17 (7 U.S.C § 21)), aff’d, 224 F.3d 179 (3d
Cir. 2000); see also Troyer I at *10 (CFTC granted NFA registration as registered futures association in 1981
and “inherent in the grant” is determination that NFA’s rules satisfied requirements of CEA § 17).


                                                      19
    Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 20 of 37




295-98 362, 557-58, 672-74, 792-93, 798; see also Pls.’ NFA Opp. Mem. at 21.) Bylaw 301(e)

states, in relevant part, that “[a] person who is ineligible or disqualified to become or remain a

Member or associated with a Member under [Bylaw 301(a) or 301(d)] may nevertheless become

or remain a Member or associated with a Member . . . upon a finding by the Membership

Committee . . . that the reason for ineligibility does not cause the person to pose a threat to

Members, Associates or customers[.]” NFA Rulebook, NFA Bylaw 301(e).

       For Bylaw 301(e) to apply, the person seeking to register would have to be “ineligible or

disqualified to become or remain a Member” under Bylaw 301(a) or 301(d). Although it is not

entirely clear from the FAC which specific section of the Bylaw Plaintiffs contend applies, Plaintiffs

appear to rely on Bylaw 301(a)(ii)(E), which limits eligibility of any person who “[h]as associated

with the person any other person who is known to, or in the exercise of reasonable care should

be known to, the person to be ineligible to become or remain a Member or associated with a

Member under [Bylaw 301(a)(ii)(A)-(D),]” which refers to NFA members who have, in some way,

been disbarred, suspended or expelled. See NFA Bylaw 301(a)(ii)(A)-(E).

       In short, Plaintiffs appear to allege that the fact that High Ridge, Rothman, Howard and

Felag were associated with Vision, which Plaintiffs repeatedly assert was suspended, expelled

and/or disbarred, rendered them ineligible for NFA membership without involvement by the NFA

Membership Committee as set forth in Bylaw 301(e). (See, e.g., FAC ¶¶ 295-98, 791, 793.)

Plaintiffs’ argument crumbles, however, because they have not adequately alleged that Vision

was suspended, expelled and/or disbarred from the NFA. Documents referenced in the FAC show

that Vision withdrew its membership. (See June 2014 NFA Decision at 2.) Accordingly, the Court

finds that Plaintiffs fail to state a claim based on the alleged failed to enforce Bylaw 301(a)-(e).



                                                 20
    Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 21 of 37




Cf. Troyer v. Nat’l Futures Ass’n, No. 16-CV-00146 (SLC), 2019 WL 4695524, at *9 (N.D. Ind. Sept.

26, 2019) (“Troyer III”) (granting summary judgment in NFA’s favor because plaintiff could not

establish first element of CEA claim based on Bylaw 301 when NFA did not “expel” entity and

instead entity withdrew membership), motion for relief from judgment denied, 2020 WL 881552

(N.D. Ind. Feb. 24, 2020), aff’d, 981 F.3d 612 (7th Cir. 2020).

        Plaintiffs’ claims that the NFA violated Bylaw 301 by allowing VIA to register as a CTA

without first finding that it did not pose a threat to other members (see FAC ¶¶ 666-68, 673-74,

681) and by allowing High Ridge effectively to operate as an FCM and perform services that the

former members of the Vision Risk Group were “disbarred from performing” (see FAC ¶¶ 19, 61

(2d), 66 (2d), 100, 258-61, 297, 392, 792, 795-97), similarly fail because they also rest on Plaintiffs’

assertion that Vision was suspended, expelled or disbarred, which Plaintiffs have not plausibly

alleged.

             2.         NFA Compliance Rules

        Second, the FAC focuses on the NFA’s alleged failure to enforce NFA Compliance Rules.

Plaintiffs allege that the NFA failed to enforce Rules 2-2, 2-3, 2-4 and 2-14 by, inter alia, allowing

Lazzara, ADMIS, High Ridge, Boshnack, Rothman, Felag and others to engage in the alleged

scheme and to operate in violation of NFA Rules and CFTC regulations regarding required

disclosures, the role of FCMs, the provision of risk management services and the handling of

customers’ accounts. (See, e.g., FAC ¶¶ 11, 27, 41, 63, 136, 138, 152, 162, 175, 178-79, 229, 264,

268, 306-17, 322, 325, 328, 340, 343, 350, 376, 407, 464, 777.) In addition, Plaintiffs allege that

Wahls and Sutkus-Kiela failed to enforce audit procedures, which allowed the allegedly unlawful

conduct to continue. (See, e.g., FAC ¶¶ 430-61, 622, 631, 641, 643, 646.)



                                                  21
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 22 of 37




        While it is a close question as to the plausibility of Plaintiffs’ allegations that the NFA failed

to enforce its compliance rules—as distinct from allegations that other actors independently

violated those rules (see NFA Defs.’ Mem. at 13)—even if Plaintiffs could satisfy the first element,

they have not plausibly alleged that they suffered actual losses caused by the failure to enforce. 25

See In re Chicago Bd. Options Exch., 435 F. Supp. 3d at 873-74 (suggestion that exchange’s non-

enforcement of rules caused damages “too speculative to be plausible”). Accordingly, I

recommend that Plaintiffs’ CEA claims based on the NFA Defendants’ alleged failure to enforce

compliance rules be dismissed.

              3.        Rules Regarding Arbitration Proceedings

        Finally, Plaintiffs attempt to assert a claim under CEA § 22 relating the NFA’s handling of

Kumaran’s complaints and the resulting NFA arbitration. Pursuant to 7 U.S.C § 21(b)(10), a

registered futures association’s rules must “provide a fair, equitable, and expeditious procedure

through arbitration or otherwise for the settlement of customers’ claims and grievances against

any member or employee thereof[.]” 7 U.S.C § 21(b)(10). Accordingly, the NFA established a Code

of Arbitration and Member Arbitration Rules which, “like all NFA rules, [were] subject to CFTC

approval.” Ikon Glob. Mkts., Inc. v. Commodity Futures Trading Comm’n, 859 F. Supp. 2d 162, 164

(D.D.C. 2012); see also id. at 168 (noting CFTC approval of NFA Code of Arbitration).

        Plaintiffs allege that NFA compliance officer Afzal made false statements designed to

induce them to initiate an NFA-controlled arbitration so that the NFA could cover-up its “illegal

and fraudulent participation” in the alleged scheme. (FAC ¶¶ 698, 701, 705.) Plaintiffs further




25
  Because I find that Plaintiffs have failed to adequately allege other elements of a CEA claim, I do not
address the parties’ arguments regarding the element of bad faith or the appropriate bad faith standard.


                                                   22
    Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 23 of 37




allege that the NFA arbitration violated their due process rights. (See FAC ¶¶ 706-40.) However,

these allegations do not relate to the NFA’s arbitration procedures writ large and Plaintiffs do not

identify a provision of the NFA Code of Arbitration or a NFA Member Arbitration Rule that the

NFA failed to enforce. To the extent Plaintiffs remain dissatisfied with actions taken by the NFA

in its arbitral capacity, the Court previously dismissed Plaintiffs’ claims under the doctrine of

arbitral immunity. See Kumaran v. Nat’l Futures Ass’n, No. 20-CV-03668 (GHW), 2020 WL

3630389, at *4 (S.D.N.Y. July 2, 2020), on reconsideration in part, 2020 WL 6264001 (S.D.N.Y. Oct.

23, 2020).

        Moreover, even if Plaintiffs adequately alleged a rule that the NFA failed to enforce for

which the NFA Defendants were not immune, they have not plausibly alleged actual losses

caused by the failure to enforce arbitration rules. See 7 U.S.C. § 25(b)(2); see also In re Merrill,

Bofa, & Morgan Stanley Spoofing Litig., No. 19-CV-06002 (LJL), 2021 WL 827190, at *11 (S.D.N.Y.

Mar. 4, 2021) (party who did not suffer actual losses resulting from CEA violation had not stated

claim for relief). As a logical matter, it is unclear how Plaintiffs could plausibly allege that an actual

loss from a qualifying transaction was caused by any failure to enforce an arbitration procedure.

In any event, they have not done so here given that the arbitration process occurred well after

Plaintiffs closed the account with ADMIS. Cf. Troyer III, 2019 WL 4695524, at *17 (rejecting

assertion that NFA’s failure to enforce Bylaw 301 caused losses sustained prior to alleged failure)

(citing Billhofer v. Flamel Techs., SA, 663 F. Supp. 2d 288, 297 (S.D.N.Y. 2009) (An “inescapable

rule of causality [is] that a cause must precede its effect.”); Am. Home Prods. Corp. v. Liberty Mut.

Ins. Co., 748 F.2d 760, 765 (2d. Cir. 1984) (“An effect never precedes its cause.”)).




                                                   23
      Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 24 of 37




        For these two independent reasons (i.e., limitations bar and failure to state a claim), I

recommend that Plaintiffs’ CEA § 22 claims be dismissed.

II.     Plaintiffs’ State Law Claims Against The NFA Defendants Should Be Dismissed

        In addition to their CEA claims, Plaintiffs assert claims against the NFA Defendants for

fraud (Count 3), aiding and abetting fraud (Count 4), misappropriation of trade secrets (Count 6),

conversion (Count 7), aiding and abetting conversion and misappropriation (Count 8),

interference with economic advantage (Count 9) and civil conspiracy (Count 10). (FAC ¶¶ 807-55,

870-943.) The NFA Defendants seek to dismiss Plaintiffs’ state law claims, arguing they are

preempted by the CEA and that the NFA has absolute immunity for claims relating to

performance of its regulatory functions. (NFA Defs.’ Mem. at 20-22.)

        As the Court previously has explained, “[a]n SRO and its officers are entitled to absolute

immunity from private damages suits in connection with the discharge of their regulatory

responsibilities.” Kumaran, 2020 WL 3630389, at *3. “This immunity extends both to affirmative

acts as well as to an SRO’s omissions or failure to act.” Id. (quoting Standard Inv. Chartered, Inc.

v. Nat’l Ass’n of Secs. Dealers, Inc., 637 F. 3d 112, 115 (2d Cir. 2011)); see also DL Cap. Grp, LLC v.

Nasdaq Stock Mkt., Inc., 409 F.3d 93, 97 (2d Cir. 2005) (“There is no question that an SRO and its

officers are entitled to absolute immunity when they are, in effect, ‘acting under the aegis’ of

their regulatory duties.”) (citation omitted). However, because the doctrine “is of a rare and

exceptional character . . . courts must examine the invocation of absolute immunity on a case by

case basis.” Standard Inv. Chartered, Inc., 637 F. 3d at 115-16 (citation omitted). In assessing

whether an SRO is entitled to immunity, courts look to “the nature of the function performed,

not the identity of the actor who performed it.” Id. at 116.



                                                  24
       Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 25 of 37




         The Court finds that Plaintiffs’ state law claims arise from the NFA Defendants’ actions in

connection with the discharge of their regulatory responsibilities (see, e.g., FAC ¶¶ 813-15, 819-

20, 885, 897, 910, 922, 935) and, therefore, I recommend that these claims be dismissed as

barred by the doctrine of absolute immunity. See City of Providence v. Bats Glob. Markets, Inc.,

878 F.3d 36, 46-47 (2d Cir. 2017) (identifying six contexts in which SROs are entitled to absolute

immunity including “general regulatory oversight”); accord Dexter v. Depository Tr. and Clearing

Corp., 406 F. Supp. 2d 260, 263 (S.D.N.Y. 2005) (“absolute immunity must be absolute because

only such immunity can protect regulatory agencies from the fear of burdensome damage suits

that would inhibit the exercise of their independent judgment”) (internal citation omitted).

Although Plaintiffs allege that the NFA Defendants failed to comply with certain rules and

regulations, the “central question” regarding SRO immunity “is not whether the SRO is acting (or

not acting) ‘consistent with’ the laws it is supposed to apply but rather whether the plaintiff’s

allegations concern the exercise of powers within the bounds of the government functions

delegated to it.” In re NYSE Specialists Sec. Litig., 503 F.3d 89, 98 (2d Cir. 2007). Otherwise, “the

immunity doctrine would be effectively subverted.” Id. 26

III.     Plaintiffs’ Claims Against Defendant Kadlec Should Be Dismissed

         Plaintiffs also purport to assert claims against Kadlec in his “private and commercial

capacity” as CEO of ADMIS, 27 including claims for fraud (Count 3), aiding and abetting fraud

(Count 4), violations of the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1831 et seq., (Count



26
  Because I recommend dismissing Plaintiffs’ state law claims based on immunity, I do not reach the issue
of whether Plaintiffs’ state law claims are preempted by the CEA.
27
  The Court notes that Plaintiffs have asserted similar claims against ADMIS in a separate lawsuit. See
Kumaran v. ADM Inv. Servs., No. 20-CV-03873 (GHW) (SDA), (S.D.N.Y. May 18, 2020).


                                                   25
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 26 of 37




5), misappropriation of trade secrets (Count 6), conversion (Count 7), aiding and abetting

conversion and misappropriation (Count 8), interference with economic advantage (Count 9),

civil conspiracy (Count 10), and violations of the Racketeer Influenced and Corrupt Organizations

Act (“RICO”) (Counts 11-12). 28 (FAC ¶¶ 807-970.) I first consider Plaintiffs’ federal claims 29 and

then turn to Plaintiffs’ state law claims against Kadlec.

        A.      DTSA

        The DTSA provides a federal cause of action for trade secret misappropriation. See 18

U.S.C. § 1836(b)). “To state a claim for trade secret misappropriation under the DTSA a plaintiff

must plausibly allege that (1) it possessed a trade secret, and (2) the defendant misappropriated

the trade secret.” Syntel Sterling Best Shores Mauritius Ltd. v. TriZetto Grp., No. 15-CV-00211

(LGS) (SDA), 2020 WL 1442915, at *8 (S.D.N.Y. Jan. 27, 2020), report and recommendation

adopted, 2020 WL 1435645 (S.D.N.Y. Mar. 24, 2020). “The DTSA defines ‘misappropriation’ to

include ‘acquisition of a trade secret of another by a person who knows or has reason to know

that the trade secret was acquired by improper means’ or ‘disclosure or use of a trade secret of

another without express or implied consent’ in specified circumstances.” AUA Priv. Equity

Partners, LLC v. Soto, No. 17-CV-08035 (GHW), 2018 WL 1684339, at *4 (S.D.N.Y. Apr. 5, 2018)

(quoting 18 U.S.C. § 1839(5)). The term “improper means” includes “theft, bribery,




28
   To the extent that Plaintiffs assert claims against Kadlec under CEA § 22, those claims are based on
Kadlec’s role as an NFA Board Member, and, thus, should be dismissed for the same reasons as the same
claims against the NFA Defendants.
29
  Although Kadlec argues that Plaintiffs were not granted leave to replead the DTSA and RICO claims (see
Kadlec Mem. at 9-10), the Court did not construe the original Complaint as asserting claims against Kadlec
in his individual capacity and, thus, only dismissed claims as they pertained to Kadlec in his role as an NFA
Board Member. See Kumaran, 2020 WL 3630389, at *4.


                                                     26
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 27 of 37




misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage

through electronic or other means.” 18 U.S.C. § 1839(6)(A).

        Plaintiffs contend that their transaction records, trading strategies and risk management

strategies are trade secrets and that Kadlec and others misappropriated these trade secrets. (See,

e.g., FAC ¶¶ 76, 77, 351.) Kadlec argues that Plaintiffs’ trade secret claims should be dismissed

because they fail to adequately allege the existence of a trade secret or misappropriation. (Kadlec

Mem. at 13-14.) Even assuming arguendo, that Plaintiffs have alleged the existence of a trade

secret, 30 Plaintiffs’ allegations fail to state a DTSA claim against Kadlec because the FAC contains

no facts as to how Kadlec personally improperly acquired, disseminated or used Plaintiffs’ trade

secrets. 31 (See, e.g., FAC ¶ 350 (alleging generally that “Defendants engaged in unfair market

competition by authorizing the dissemination of CTA’s trading strategies”); ¶ 350 (concluding

that dissemination of traders’ transactions records by Kadlec and others was illegal). 32 Thus, the

Court finds that Plaintiffs’ allegations regarding misappropriation “lack ‘factual content that



30
  But see Kumaran v. Northland Energy Trading, LLC, No. 19-CV-08345 (MKV) (DCF), 2021 WL 797113, at
*11 (S.D.N.Y. Feb. 26, 2021) (“Courts have found that similarly general allegations regarding confidential
information and processes simply do not give rise to a plausible trade secrets claim.”) (internal quotation
marks and alterations omitted).
31
  In a letter to the Court dated August 27, 2021, Plaintiffs assert that the Court should disregard Kadlec’s
argument that Plaintiffs failed to plead Kadlec’s acquisition of their trade secrets because it was raised for
the first time in reply. (Pls.’ 8/27/2021 Letter, ECF No. 111, at 1.) However, contrary to Plaintiffs’ assertion,
Kadlec also argued that Plaintiffs had not plausibly alleged misappropriation, which includes acquisition,
disclosure or use. In any event, Plaintiffs addressed this argument in their opposition, which includes a
sub-section on “Acquisition” (see Pls.’ Kadlec Opp. Mem. at 37-38) and the Court finds that no further
briefing is necessary.
32
  Plaintiffs also seek to incorporate by reference allegations in the related cases against Vision and ADMIS.
(See FAC ¶ 677.) Even considering these allegations, they are insufficient to state a claim against Kadlec.
The only allegations regarding conduct by Kadlec pertain to his alleged role, as an NFA Board Member, in
approving VIA’s registration as a CTA. (See Kumaran v. Vision Financial Markets, 20-cv-03871, First Am.
Compl., ECF No. 55, ¶ 128.) Even if plausible, claims stemming from Kadlec’s role as an NFA Board Member
are barred by the doctrine of absolute immunity. See supra, Discussion Section II.


                                                       27
    Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 28 of 37




allows the Court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.’” Cf. Frydman v. Verschleiser, 172 F. Supp. 3d 653, 674 (S.D.N.Y. 2016) (dismissing trade

secret misappropriation claim based on conclusory allegations that defendant conspired to steal

trade secrets) (quoting Iqbal, 556 U.S. at 678.) Accordingly, I recommend that Plaintiffs’ DTSA

claim be dismissed.

        B.      RICO

        RICO confers a private right of action for treble damages to “[a]ny person injured in his

business or property by reason of a violation” of the statute. 18 U.S.C. § 1964(c). In relevant part,

the Act makes it unlawful “for any person employed by or associated with any enterprise engaged

in, or the activities of which affect, interstate or foreign commerce, to conduct or participate,

directly or indirectly, in the conduct of such enterprise’s affairs through a pattern of racketeering

activity . . . .” 18 U.S.C. § 1962(c). To establish a civil claim under RICO, a plaintiff must allege “(1)

conduct, (2) of an enterprise, (3) through a pattern, (4) of racketeering activity, as well as injury

to business or property as a result of the RICO violation.” Foster v. 2001 Real Estate, No. 14-CV-

09434 (RWS), 2015 WL 7587360, at *3 (S.D.N.Y. Nov. 24, 2015) (citing Lundy v. Catholic Health

Sys. of L.I., Inc., 711 F.3d 106, 119 (2d Cir. 2013)). “Racketeering activity” encompasses, among

other things, any act indictable for crimes enumerated under 18 U.S.C. § 1961(1)(B), which

include, as relevant here, 18 U.S.C. § 1341 (mail fraud), 18 U.S.C. § 1343 (wire fraud) and 18 U.S.C.

§ 1832 (theft of trade secrets).

        The elements of a RICO offense must be established as to each individual defendant. See

United States v. Persico, 832 F.2d 705, 714 (2d Cir. 1987) (focus of § 1962(c) “is on the individual

patterns of racketeering engaged in by a defendant, rather than the collective activities of the



                                                   28
       Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 29 of 37




members of the enterprise”)). In addition, where, as here, “the predicate acts on which a RICO

claim is based sound in fraud, those acts must be pleaded in conformity with Rule 9(b)’s

heightened pleading standard.” Cont’l Petroleum Corp. v. Corp. Funding Partners, LLC, No. 11-CV-

07801 (PAE), 2012 WL 1231775, at *4 (S.D.N.Y. Apr. 12, 2012) (citing Lerner v. Fleet Bank, N.A.,

459 F.3d 273, 292-93 (2d Cir. 2006)). “In addition, close scrutiny of RICO claims based on fraud is

merited because virtually every ordinary fraud is carried out in some form by means of mail or

wire communication, and thus there is the potential for transforming garden-variety common

law actions into federal cases.” Id. (internal quotation marks omitted); see also U.S. Fire Ins. Co.

v. United Limousine Serv., Inc., 303 F. Supp. 2d 432, 443 (S.D.N.Y. 2004) (“courts must always be

on the lookout for the putative RICO case that is really nothing more than an ordinary fraud case

clothed in the Emperor’s trendy garb”).

           Plaintiffs allege that Kadlec engaged in mail fraud, wire fraud and misappropriation of

trade secrets by “instigat[ing]” withdrawal of unauthorized fees and transmitting Plaintiffs’

transaction records and trade secrets to High Ridge on various dates between January 2017 and

June 2017. 33 (FAC ¶¶ 530-55, 948, 952; see also FAC Ex. 9, ECF No. 57-9; 34 Pls.’ Kadlec Opp. Mem.

at 19-20.) Kadlec argues that Plaintiffs fail to state a RICO claim because, among other

deficiencies, they do not allege that he engaged in even one predicate act, let alone a pattern of

racketeering activity. (Kadlec Mem. at 14.) The Court agrees that these and other deficiencies

warrant the dismissal of Plaintiffs’ RICO claims.


33
   To the extent the FAC attempts to base a RICO claim on Kadlec’s actions in approving registration of
NFA members and approving audits (see FAC ¶¶ 537-38), those acts only could have been taken by Kadlec
in his role as an NFA Board Member, and thus are barred by the doctrine of absolute immunity. See supra,
Discussion Section II.
34
     The Court notes that Exhibit 9 is mislabeled Exhibit 6 on the document itself. (See FAC Ex. 9 at 1.).


                                                       29
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 30 of 37




        To start, Plaintiffs have not plausibly alleged that Kadlec personally participated in the

alleged predicate acts. “The standard for liability in a civil RICO action is no exception to the

general rule requiring individual involvement in order to subject a corporate officer to liability,

and requires personal involvement by each defendant.” Nat’l Grp. for Commc’ns & Computs., Ltd.

v. Lucent Techs. Inc., No. 03-CV-06001 (NRB), 2004 WL 2903745, at *3 (S.D.N.Y. Dec. 15, 2004),

as corrected (Jan. 5, 2005). With respect to both the withdrawal of unauthorized fees and the

misappropriation of trade secrets, Plaintiffs’ allegations refer to “ADMIS” (see generally FAC Ex.

9; see also FAC ¶ 540, 545-55) and, thus, are insufficient to state a claim against Kadlec. See Gross

v. Waywell, 628 F. Supp. 2d 475, 495 (S.D.N.Y. 2009) (“lumping the defendants into collective

allegations results in a failure to demonstrate the elements of § 1962(c) with respect to each

defendant individually, as required.”); see also Persico, 832 F.2d at 714 (noting that the focus of

§ 1962(c) “is on the individual patterns of racketeering engaged in by a defendant, rather than

the collective activities of the members of the enterprise”). 35

        In any event, Plaintiffs’ conclusory allegations that ADMIS misappropriated their trade

secrets are insufficient. (See, e.g., FAC Ex. 9 ¶ 3.) Nor have Plaintiffs adequately pleaded mail or

wire fraud. “Where a plaintiff in a RICO claim alleges racketeering activity based on the predicate


35
   Plaintiffs’ argument that Kadlec participated in the operation and management of the enterprise is
inapt. (See Pls.’ Kadlec Opp. Mem. at 20-21.) First, it is questionable that Plaintiffs have adequately alleged
an enterprise. See Democratic Nat’l Comm. v. Russian Fed’n, 392 F. Supp. 3d 410, 440 (S.D.N.Y. 2019) (“A
plaintiff may not simply string together various defendants and label them an enterprise.”) (alterations
omitted) (citing Town of Mamakating v. Lamm, No. 15-CV-02865, 2015 WL 5311265, at *9 (S.D.N.Y. Sept.
11, 2015), aff’d, 651 F. App’x 51 (2d Cir. 2016)). Regardless, “the ‘operation and management’ test is an
extremely rigorous test, and it is not enough to merely take directions and perform tasks that are
necessary and helpful to the enterprise” nor “simply provide goods and services that ultimately benefit
the enterprise.” See Democratic Nat’l Comm.,392 F. Supp. 3d at 441 (internal quotation marks and
alterations omitted). Plaintiffs’ allegations that Kadlec oversaw the issuance of false reports and payment
of fees through ADMIS are not sufficient nor are their conclusory allegations that Kadlec “oversaw the
[oral risk services agreement].” (Pls.’ Kadlec Opp. Mem. at 21.)


                                                      30
    Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 31 of 37




acts of violating the mail or wire fraud statutes, he or she must prove three elements: (1) scheme

to defraud, including proof of intent; (2) money or property as object of scheme; [and] (3) use of

mails or wires to further the scheme.” Silvester v. Selene Fin., LP, No. 18-CV-02425 (PMH), 2021

WL 861080, at *4 (S.D.N.Y. Mar. 8, 2021). Plaintiffs allege that “ADMIS entered into a financial

transaction and issued electronic statements across internet communications and electronic

transmission, withdrawing [a specified amount] as undisclosed ‘transaction fees’” and that

“ADMIS fraudulently concealed such transaction[s]” and concealed that the recipient of the fees

was High Ridge. (See, e.g., FAC Ex. 9, ¶ 1.) These allegations are insufficient to allege an intent to

defraud. Despite Plaintiffs allegations that the fees were undisclosed, Plaintiffs also allege that

Kumaran questioned Lazarra about at least one of the transaction fees and, thus, was aware that

the fees were being charged. (See FAC Ex. 9 ¶ 2.) Moreover, Plaintiffs’ allegations that the fees

were unauthorized (see, e.g., FAC ¶¶ 542-43) does not render the wire transfers or electronic

statements fraudulent, nor does the fact that the fees allegedly were provided to High Ridge.

Therefore, Plaintiffs have not adequately alleged mail or wire fraud as a predicate act. See, e.g.,

Spool v. World Child Int’l Adoption Agency, 520 F.3d 178, 185 (2d Cir. 2008) (to allege mail fraud,

plaintiff must, inter alia “explain why [communications] were fraudulent”).

       Finally, because I find that Plaintiffs do not adequately allege a substantive violation of

RICO, any allegation of a RICO conspiracy in violation of 18 U.S.C. § 1962(d) (Count 12) also should

be dismissed. See First Cap. Asset Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159, 182 (2d Cir. 2004).

       C.      State Law Claims

         Because I recommend that Plaintiffs’ federal claims be dismissed, I recommend that the

 Court decline to exercise supplemental jurisdiction over any remaining state law claims against



                                                 31
       Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 32 of 37




     Kadlec. See 28 U.S.C. § 1367(c)(3); see also Kolari v. New York-Presbyterian Hosp., 455 F.3d 118,

     122 (2d Cir.2006) (“‘in the usual case in which all federal-law claims are eliminated before trial,

     the balance of factors . . . will point toward declining to exercise jurisdiction over the remaining

     state-law claims.’”) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)). In

     the alternative, I recommend that Plaintiffs’ state law claims against Kadlec be dismissed for

     failure to state a claim.

             Plaintiffs’ fraud claims must be plead with particularity in accordance with Federal Rule

     of Civil Procedure 9(b). See Tutor Perini Bldg. Corp. v. New York City Reg’l Ctr., LLC, No. 20-CV-

     00731 (PAE), 2021 WL 965909, at *23 (S.D.N.Y. Mar. 15, 2021). To state a claim for fraud under

     New York law, 36 Plaintiffs must allege five elements: “(1) a material misrepresentation or

     omission of fact, (2) made with knowledge of its falsity, (3) with an intent to defraud, and (4)

     reasonable reliance on the part of the plaintiff, (5) that causes damage to the plaintiff.” Id.

     (quoting Schlaifer Nance & Co. v. Est. of Warhol, 119 F.3d 91, 98 (2d Cir. 1997)). 37

           Plaintiffs’ allegations do not meet this standard. Plaintiffs only non-conclusory allegations

with respect to Kadlec personally are that Kumaran spoke with Kadlec at an expo in April 2018,


36
   Because the parties cite to New York law in their briefs, the Court applies New York law to Plaintiffs’
state law claims. See Tuckett v. Slade Indus., Inc., No. 16-CV-04081 (GHW), 2018 WL 3910821, at *4
(S.D.N.Y. Aug. 14, 2018) (where “the parties’ briefs assume that New York substantive law governs the
issues . . . such implied consent is . . . sufficient to establish the applicable choice of law.”) (quoting Arch
Ins. Co. v. Precision Stone, Inc., 584 F.3d 33, 39 (2d Cir. 2009)).
37
   A similar standard applies to claims of fraud under the CEA. See Walrus Master Fund Ltd. v. Citigroup
Glob. Mkts., Inc., No. 08-CV-02404 (DAB), 2009 WL 928289, at *3 (S.D.N.Y. Mar. 30, 2009) (“To state a
claim for fraud under § 4b of the Commodity Exchange Act a Plaintiff must allege (1) the making of a
misrepresentation, misleading statement, or a deceptive omission; (2) scienter; (3) materiality; (4) and
reliance (5) in or connection with any order to make . . . any contract of sale of any commodity for future
delivery.”) (internal citation and quotation marks omitted). Accordingly, to the extent Plaintiffs assert a
claim against Kadlec pursuant to CEA § 4b, 7 U.S.C. § 6b, it fails for the same reasons as Plaintiffs’ state
law fraud claim.


                                                      32
       Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 33 of 37




and later communicated with her via email, but failed to disclose information regarding the G&F

Agreement, ADMIS’ relationship with High Ridge and/or facts regarding the alleged unauthorized

fees or alleged dissemination of Plaintiffs’ account information to VIA. 38 (FAC ¶¶ 656-65.) Among

other deficiencies, Plaintiffs have not adequately alleged that these omissions caused their

alleged damages. Notably, these communications occurred in April 2018, long after Plaintiffs

closed the account with ADMIS in June 2017.

            Nor have Plaintiffs adequately alleged that Kadlec aided and abetted fraud. “To establish

     liability for aiding and abetting fraud under New York law, ‘the plaintiffs must show (1) the

     existence of a fraud; (2) [the] defendant’s knowledge of the fraud; and (3) that the defendant

     provided substantial assistance to advance the fraud’s commission.’” Krys v. Pigott, 749 F.3d

     117, 127 (2d Cir. 2014) (quoting Lerner, 459 F.3d at 292). “Substantial assistance occurs when a

     defendant affirmatively assists, helps conceal or fails to act when required to do so, thereby

     enabling the breach to occur.” Lerner, 459 F.3d at 295 (internal quotation marks omitted).

     Plaintiffs rely on allegations that Kadlec participated in the oral risk services agreement and

     concealed that agreement, and related information, from ADMIS’ customers. (See Pls.’ Kadlec



38
   To the extent the FAC includes additional allegations regarding conduct by “ADMIS” or Defendants as a
group, those allegations are insufficient to state a claim against Kadlec in his personal capacity. See Tutor
Perini Bldg. Corp., 2021 WL 965909, at *24 (“Where multiple defendants are asked to respond to
allegations of fraud, the complaint should inform each defendant of the nature of his alleged participation
in the fraud.”). In their August 27, 2021 letter, Plaintiffs ask the Court to disregard this argument because
Kadlec did not raise it in his motion. (See Pls.’ 8/27/2021 Letter at 2-3.) However, the NFA Defendants’
memorandum, on which Kadlec relies with respect to the state law claims, does raise the issue of group
pleading. (See NFA Defs.’ Mem. at 10.) Moreover, because Plaintiffs specifically address the argument that
their fraud claims “against [Kadlec] do not sufficiently distinguish between him and ADMIS” (Pls.’ Kadlec
Opp. Mem. at 4), Kadlec was entitled to respond. See, e.g., Zirogiannis v. Seterus, Inc., 221 F. Supp. 3d 292,
299 (E.D.N.Y. 2016) (“As Defendant's arguments are responsive to Plaintiff’s memorandum of law in
opposition, Defendant has not improperly asserted arguments for the first time in its memorandum of
law in reply.”) Accordingly, the Court finds that no further briefing is required.


                                                     33
       Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 34 of 37




     Opp. Mem. at 15-16). However, the Court finds that these allegations, particularly with respect

     to Kadlec’s involvement in the alleged oral risk services agreement, fail to meet the heightened

     standard of Rule 9(b).

          Plaintiffs’ misappropriation claim (Count 6) fails for the same reasons as their DTSA claim

fails. See supra, Discussion Section III(A). Moreover, under New York law Plaintiffs would need to

allege that Kadlec used their trade secrets, see E.J. Brooks Co. v. Cambridge Sec. Seals, 31 N.Y.3d

441, 453 (2018), which they have not done. Plaintiffs’ fail to state a claim for conversion 39 (Count

7) because they have not plausibly alleged Kadlec’s “dominion over [ ] property or interference

with it, in derogation of [the] plaintiff’s rights.” Zamora v. FIT Int’l Grp. Corp., 834 F. App’x 622,

629 (2d Cir. 2020). Plaintiffs’ aiding and abetting misappropriation and conversion claim (Count

8) fails because, as with Plaintiffs’ aiding and abetting fraud claim, they do not allege plausibly

allege “substantial assistance” by Kadlec. See Bigio v. Coca-Cola Co., 675 F.3d 163, 172 (2d Cir.

2012). Plaintiffs’ claim for interference with economic activity 40 (Count 9) fails because they have

not alleged Kadlec’s interference with a third-party business relationship. See Hadami, 272 F.


39
  “Under New York law, ‘[a] conversion takes place when someone, intentionally and without authority,
assumes or exercises control over personal property belonging to someone else, interfering with that
person's right of possession.’” Fedele v. Marist Coll., No. 20-CV-03559 (VB), 2021 WL 3540432, at *8
(S.D.N.Y. Aug. 10, 2021) (quoting Colavito v. N.Y. Organ Donor Network, Inc., 8 N.Y.3d 43, 49-50 (2006)).
“Money may be the subject of a conversion action only if it is specifically identifiable and segregated and
there exists an obligation to return or otherwise treat in a particular manner the specific fund in question.”
Id. (quoting In re Columbia Tuition Refund Action, No. 20-CV-03208 (JMF), 2021 WL 790368, at *9 (S.D.N.Y.
Feb. 26, 2021)).
40
    “Under New York law, a plaintiff suing for . . . tortious interference must prove that ‘(1) there is a
business relationship between the plaintiff and a third party; (2) the defendant, knowing of that
relationship, intentionally interferes with it; (3) defendant acts with the sole purpose of harming the
plaintiff, or, failing that level of malice, uses dishonest, unfair, or improper means, and (4) the relationship
is injured.’” Hadami S.A. v. Xerox Corp., 272 F. Supp. 3d 587, 602 (S.D.N.Y. 2017) (quoting Goldhirsh Grp.,
Inc. v. Alpert, 107 F.3d 105, 108-09 (2d Cir. 1997)). “[The] [c]onduct constituting tortious interference with
business relations [must be] conduct directed not at the plaintiff itself, but at the party with which the
plaintiff has or seeks to have a relationship.” Id. (quoting Carvel Corp. v. Noonan, 3 N.Y.3d 182, 192 (2004)).


                                                      34
      Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 35 of 37




Supp. 3d at 602. Finally, Plaintiffs’ civil conspiracy claim fails because “New York does not

recognize an independent tort of conspiracy.” Kirch v. Liberty Media Corp., 449 F.3d 388, 401 (2d

Cir. 2006).

IV.     Injunctive Relief

        In the original Complaint, Kumaran asked the Court to enjoin the NFA from administering

arbitration. See Kumaran, 2020 WL 3630389, at *4. The Court dismissed that claim, finding that

Kumaran “alleged nothing to suggest that the parties to the NFA arbitration did not agree to

arbitrate, that they waived arbitration, or that the claims being arbitrated are not within the

scope of the applicable arbitration agreement.” Kumaran, 2020 WL 3630389, at *5. Although the

Court granted Plaintiffs leave to replead a claim for injunctive relief, they have not remedied

these deficiencies. In any event, Plaintiffs do not appear to be pursuing this relief. (See FAC ¶

738.) Accordingly, I recommend that any claim for injunctive relief be dismissed.

V.      Leave To Amend

        “In this circuit, ‘[i]t is the usual practice upon granting a motion to dismiss to allow leave

to replead.’” Leneau v. Ponte, No. 16-CV-00776 (GHW), 2018 WL 566456, at *18 (S.D.N.Y. Jan. 25,

2018) (quoting Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991)). “However,

‘[r]easons for a proper denial of leave to amend include undue delay, bad faith, futility of

amendment, and perhaps most important, the resulting prejudice to the opposing party.’”

Moniodes v. Autonomy Capital (Jersey) LP, No. 20-CV-05648 (GHW), 2021 WL 3605385, at *8

(S.D.N.Y. Aug. 11, 2021) (quoting AEP Energy Servs. Gas Holding Co. v. Bank of Am., N.A., 626 F.3d

699, 725 (2d Cir. 2010)). “A plaintiff need not be given leave to amend if it fails to specify either

to the district court or to the court of appeals how amendment would cure the pleading



                                                 35
     Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 36 of 37




deficiencies in its complaint.” Id. (quoting TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 505

(2d Cir. 2014)). Because I find that Plaintiffs’ CEA claims are time-barred, amendment of those

claims would be futile. See Levy, 2017 WL 2533501, at *9 (denying leave to amend time-barred

claims as futile). I also find that amendment of Plaintiffs’ DTSA and RICO claims against Kadlec

personally would be futile because there is no indication that better pleading could cure the

pleading deficiencies. See Cuoco v. Moritsugu, 222 F.3d 99,112 (2d Cir. 2000) (where the

“problem with [a complaint] is substantive [and] better pleading will not cure it,” leave to amend

should be denied as futile). Accordingly, I recommend that leave to amend be denied. 41

                                           CONCLUSION

         For the foregoing reasons, I recommend that Defendants’ motions to dismiss be

GRANTED.

SO ORDERED.

Dated:          New York, New York
                September 16, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge

                                  *               *               *

 NOTICE OF PROCEDURE FOR FILING OBJECTIONS TO THIS REPORT AND RECOMMENDATION

         The parties shall have fourteen (14) days (including weekends and holidays) from service

of this Report and Recommendation to file written objections pursuant to 28 U.S.C. § 636(b)(1)

and Rule 72(b) of the Federal Rules of Civil Procedure. See also Fed. R. Civ. P. 6(a), (d) (adding


41
  Because I recommend dismissing Plaintiffs’ federal claims and denying supplemental jurisdiction over
their state law claims, I do not address leave to amend regarding Plaintiffs’ state law claims.


                                                 36
    Case 1:20-cv-03668-GHW-SDA Document 113 Filed 09/16/21 Page 37 of 37




three additional days when service is made under Fed. R. Civ. P. 5(b)(2)(C), (D) or (F)). A party

may respond to another party’s objections within fourteen days after being served with a copy.

Fed. R. Civ. P. 72(b)(2). Such objections, and any response to objections, shall be filed with the

Clerk of the Court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b). Any requests for an

extension of time for filing objections must be addressed to Judge Woods.

       THE FAILURE TO OBJECT WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER OF

OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

6(a), 6(d), 72(b); Thomas v. Arn, 474 U.S. 140 (1985).




                                                 37
